     Case 3:19-cr-00239 Document 251 Filed 01/07/21 Page 1 of 2 PageID #: 24391




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:19-00239

RICKY L. HOUDERSHELDT, D.O.

                         MEMDORANDUM OPINION AND ORDER

         The Court previously granted Defendant’s motion for leave to file supplemental briefing

(ECF No. 199) and took the arguments contained therein under advisement. ECF No. 220. During

Defendant’s sentencing hearing, the parties alerted the Court that the Defendant’s Giglio claim

raised in the supplemental briefing had not yet been resolved. The Court now DENIES

Defendant’s request for a new trial raised in ECF No. 199.

         Defendant asserts that the Government violated Brady v. Maryland by failing to disclose a

2017 decision by the Medical Board of California in an action brought against another doctor. In

that decision, the Medical Board rejected Dr. Timothy Munzing’s expert opinion as unpersuasive

because it contained several factual errors. Although this evidence could have been used to

impeach Dr. Munzing’s credibility, the Court finds that it was not material because there is not a

“reasonable probability that the suppressed evidence would have produced a different verdict.”

United States v. Higgs, 663 F.3d 726, 735 (4th Cir. 2011) (quoting Strickler v. Greene, 527 U.S.

263, 281-82 (1999)). For all reasons previously stated by this Court, the jury’s verdict was

sufficiently supported by DL’s testimony and BW’s medical records. Although the Court also

relied upon Dr. Munzing’s testimony as to BW, it found that this testimony did not contain the

type of factual error identified by the Medical Board’s decision in 2017. See ECF No. 246.
  Case 3:19-cr-00239 Document 251 Filed 01/07/21 Page 2 of 2 PageID #: 24392




Therefore, the Court finds that the admission of the decision would not have produced a different

verdict and denies Defendant’s request.

       The Clerk is DIRECTED to send a copy of this Order to counsel and the defendant, the

United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                             ENTER:         January 7, 2021




                                               -2-
